DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
Claims 16, 18-20, 24, 27, 30, 31, and 34-37 as amended are pending.
 
Claim Rejections - 35 USC § 103
Claim(s) 16, 19, 27, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0014012 (“Stapperfenne”) in view of WO 2014/006031 A1 (“Penning”) as evidenced by Scifinder, Properties of CAS 86475-92-5 and Scifinder, Properties of CAS 112-37-2.
As to claim 16, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087). 
Stapperfenne teaches applying, thus contacting, the composition, on tinplate (para. 0095), but does not teach coating onto chromium free tinplate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
Stapperfenne teaches baking to crosslink (para. 0095), thus curing the coating composition. Stapperfenne does not explicitly teach that the cured coating is free of organic solvent. However, Stapperfenne teaches applying and baking at 205 degrees C for 13 minutes (para. 0095), which is the same procedure used in applicant’s invention for drying the solvent based coating compositions (see specification, pp. 41-42). Moreover, the heating is in excess of the boiling point of solvents MPA (methoxypropyl acetate) and butyl glycol acetate (para. 0066, 0087), which are approximately 137 and 192 degrees, respectively, as evidenced by Scifinder Properties of CAS 86475-92-5 and CAS 112-07-2. As a result, it is reasonable to conclude that the process of Stapperfenne results in an essentially solvent free coating when dried.
As such, it would be obvious to modify the coating method using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claim 16.
As to claim 19, while the recited amount of benzoguanamine is not exemplified in conjunction with the isocyanate and phenol, Stapperfenne teaches that the amount of benzoguanamine resin is preferably in the range of 2 to 10 wt % (para. 0058), and thus the use of benzoguanamine, including within the recited range, is an obvious modification given that Stapperfenne teaches that recited amounts are within the preferred range.
As to claim 36, Stapperfenne does not teach the recited flexibility and scratch resistance. However, since Stapperfenne teaches the same composition as recited, it is presumed to have the same properties, i.e., being able to be cured to a film having he recited flexibility and scratch resistance as recited.
As to claim 27, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087). 
Stapperfenne teaches applying, thus contacting, the composition, on tinplate (para. 0095), but does not teach coating onto chromium free tinplate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
Stapperfenne teaches baking to crosslink (para. 0095), thus curing the coating composition. Stapperfenne does not explicitly teach that the cured coating is free of organic solvent. However, Stapperfenne teaches applying and baking at 205 degrees C for 13 minutes (para. 0095), which is the same procedure used in applicant’s invention for drying the solvent based coating compositions (see specification, pp. 41-42). Moreover, the heating is in excess of the boiling point of solvents MPA (methoxypropyl acetate) and butyl glycol acetate (para. 0066, 0087), which are approximately 137 and 192 degrees, respectively, as evidenced by Scifinder Properties of CAS 86475-92-5 and CAS 112-07-2. As a result, it is reasonable to conclude that the process of Stapperfenne results in an essentially solvent free coating when dried.
As such, it would be obvious to modify the coated tinplate using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claim 27.
As to claim 30, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087).
Stapperfenne teaches the use of the composition on a metal substrate, specifically tinplate for making cans (para. 0095), specifically for food or beverage (para. 0035) but does not teach the use of chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
Stapperfenne teaches baking to crosslink (para. 0095), thus curing the coating composition. Stapperfenne does not explicitly teach that the cured coating is free of organic solvent. However, Stapperfenne teaches applying and baking at 205 degrees C for 13 minutes (para. 0095), which is the same procedure used in applicant’s invention for drying the solvent based coating compositions (see specification, pp. 41-42). Moreover, the heating is in excess of the boiling point of solvents MPA (methoxypropyl acetate) and butyl glycol acetate (para. 0066, 0087), which are approximately 137 and 192 degrees, respectively, as evidenced by Scifinder Properties of CAS 86475-92-5 and CAS 112-07-2. As a result, it is reasonable to conclude that the process of Stapperfenne results in an essentially solvent free coating when dried.
As such, it would be obvious to modify the coated can using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claim 30.
As to claim 31, while Stapperfenne does not explicitly state that the coating is applied to a seam line or weld along the body, it teaches that the sheet used to form the can is coated (para. 0006), which would necessarily include any portion of a seam formed thereon.

Allowable Subject Matter
Claims 18, 20, 24, 34, 35, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: In particular, Stapperfenne in view of Penning, while teaching the same coating composition as the undercoat, does not teach or suggest a system with a powder topcoat. Gibanel (US 2016/0272576), while teaching a powder coating, does not provide sufficient guidance to the two part coating having base coat of the recited compositions with a powder topcoat.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. In particular, while Stapperfenne does not discuss whether the cured coating is free of solvents, it is prepared and applied in the same manner as taught in applicant’s specification, which teaches a similar solvent based coating applied and cured with heating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764